UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2048


JOSEPHAT MUA; FRANCOISE VANDENPLAS,

                Plaintiffs - Appellants,

          v.

CALIFORNIA CASUALTY INDEMNITY EXCHANGE; MARSDEN & SELEDEE,
LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cv-03810-PJM)


Submitted:   February 25, 2016              Decided:    February 29, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Josephat Mua, Francoise Vandenplas, Appellants Pro Se. Thomas
V. McCarron, James Olin Spiker, IV, SEMMES, BOWEN & SEMMES,
Baltimore, Maryland; Joel D. Seledee, MARSDEN & SELEDEE, LLC,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellants, Josephat Mua and Francoise Vandenplas, appeal

the district court’s order:                 (1) dismissing with prejudice their

claims    stemming      from   California           Casualty      Indemnity    Exchange’s

(“CCIE”)    non-renewal        of      an    automobile          insurance    policy    and

failure     to    pay     benefits,          and      Marsden       &   Seledee,       LLC’s

participation      in    a     related       state     court       action    seeking    the

recovery of money CCIE wrongfully paid Appellants for property

damage; and (2) dismissing without prejudice for lack of subject

matter jurisdiction Appellants’ claims for non-property damage

benefits payable under the insurance policy.                            Appellants have

filed several motions with this court, including a motion to

place this appeal in abeyance pending resolution of the related

state court case, and a motion for leave to file a motion to

vacate the district court’s judgment.

       Appellants’      failure     to      challenge       on    appeal     the   district

court’s dispositive holdings amounts to a waiver of appellate

review over those holdings.                 See 4th Cir. R. 34(b) (“The Court

will   limit     its    review    to     the       issues   raised      in   the   informal

brief.”); United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th

Cir. 2004) (“It is a well settled rule that contentions not

raised     in    the    argument       section        of    the    opening     brief    are

abandoned.”).      To the extent Appellants seek to raise new claims

against Appellees, Appellants may not do so for the first time

                                               2
on appeal.   See Robinson v. Wix Filtration Corp. LLC, 599 F.3d
403, 411 n.10 (4th Cir. 2010) (“We have previously made it clear

that the failure to present an argument to the district court

constitutes waiver before this court.”); Muth v. United States,

1 F.3d 246, 250 (4th Cir. 1993) (noting that issues raised for

the first time on appeal are waived unless plain error or a

fundamental miscarriage of justice would result).    Because we

find no reversible error by the district court, we deny the

pending motions and affirm the district court’s judgment.    Mua

v. Cal. Cas. Indem. Exch., No. 8:14-cv-03810-PJM (D. Md. filed

Aug. 17, 2015, entered Aug. 19, 2015).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                        AFFIRMED




                                  3